UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2014. Or o TRANSITION REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-49805 SOLAR3D, INC. (Name of registrant in its charter) Delaware (State or other jurisdiction of incorporation or organization) 01-0592299 (I.R.S. Employer Identification No.) 26 West Mission Avenue, Santa Barbara, CA93101 (Address of principal executive offices) (Zip Code) Issuer’s telephone Number: (805) 690-9000 6500 Hollister Avenue, Suite 130 , Goleta, California 93117 (Former Address if Changed Since Last Report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company x Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock as of the latest practicable date. The number of shares of registrant’s common stock outstanding as of July 23, 2014 was 298,730,412. Table of Contents TABLE OF CONTENTS PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS (Unaudited) 1 Balance Sheets at June 30, 2014 (Unaudited) and December 31, 2013 (audited) 1 Statements of Operations for the Three and Six Months Ended June 30, 2014 and June 30, 2013 (Unaudited) 2 Statement of Shareholders' Deficit at June 30, 2014 (Unaudited) 3 Statements of Cash Flows for the Three and Six Months Ended June 30, 2014 and June 30, 2013 (Unaudited) 4 Notes to the Financial Statements (Unaudited) 5 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 14 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 18 ITEM 4. CONTROLS AND PROCEDURES 19 PART II - OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 20 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 20 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 20 ITEM 4. MINE SAFETY DISCLOSURES 20 ITEM 5. OTHER INFORMATION 20 ITEM 6. EXHIBITS 20 SIGNATURES 22 Table of Contents PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. SOLAR3D, INC. AND SUBSIDIARY BALANCE SHEETS June 30, 2014 December 31, 2013 (Unaudited) Assets Current Assets Cash and cash equivalents $ $ Accounts receivable - Inventory Cost in excess of billing - Prepaid expense Advance, employees - Total Current Assets Property and Equipment, at cost Equipment, computer, software, furniture & fixtures, and automotives Less accumulated depreciation ) ) Net Property and Equipment Other Assets Other deposits Patents Goodwill - Total Other Assets Total Assets $ $ Liabilities and Shareholders' Deficit Current Liabilities: Accounts payable $ $ Accrued expenses Billing in excess of cost and estimated earnings - Customer deposits - Other payable - Derivative liability Convertible promissory notes, net of beneficial conversion feature of $723,404 - Convertible promissory notes, net of debt discount of $657,679 and $204,020, respectively Total Current Liabilities Shareholders' Deficit Preferred stock, $.001 par value; 5,000,000 authorized shares; - - Common stock, $.001 par value; 1,000,000,000 authorized shares; 298,730,412 and 213,290,259 shares issued and outstanding, respectively Additional paid in capital AccumulatedDeficit ) ) Total Shareholders' Deficit ) ) Total Liabilities and Shareholders' Deficit $ $ The accompanying notes are an integral part of these consolidated financial statements. 1 Table of Contents SOLAR3D, INC. AND SUBSIDIARY STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended Six Months Ended June 30, 2014 June 30, 2013 June 30, 2014 June 30, 2013 Sales $ $ - $ $ - Cost of Goods Sold - - Gross Profit - - Operating Expenses Selling and marketing expenses - - General and administrative expenses Research and development cost Depreciation and amortization Total Operating Expenses Income (Loss) before Other Income/(Expenses) Other Income/(Expenses) Interest and other income 34 - - Penalties ) - ) - Gain on settlement of debt Change in fair value of derivative liability ) ) Interest expense ) Total Other Income/(Expenses) Income (Loss) before Income Taxes ) ) ) Income Tax Expense - Net Income (Loss) $ $ ) $ ) $ ) INCOME (LOSS) PER SHARE BASIC $ $ ) $ ) $ ) DILUTED $ $ ) $ ) $ ) WEIGHTED-AVERAGE COMMON SHARES OUTSTANDING BASIC DILUTED The accompanying notes are an integral part of these consolidated financial statements. 2 Table of Contents SOLAR3D, INC. AND SUBSIDIARY STATEMENT OF SHAREHOLDERS' (DEFICIT) (Unaudited) Additional Preferred stock Common stock Paid-in Accumulated Shares Amount Shares Amount Capital Deficit Total Balance at December 31, 2013 - $ - $ $ $ ) $ ) Issuance of common stock for conversion of promissory notes, plus accrued interest - - - Issuance of common stock for cashless exercise of stock options - - ) - - Issuance of common stock for cashless exercise of warrants - - ) - - Issuance of restricted common stock for services - - - Beneficial conversion feature - Stock compensation cost - Net loss for the six months ended June 30, 2014 - ) ) Balance at June 30, 2014 (unaudited) - $ - $ $ $ ) $ ) The accompanying notes are an integral part of these consolidated financial statements. 3 Table of Contents SOLAR3D, INC. AND SUBSIDIARY STATEMENTS OF CASH FLOWS (Unaudited) Six Months Ended June 30, 2014 June 30, 2013 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided (used) in operating activities Depreciation and amortization Stock Compensation Cost (Gain)/loss on change in derivative liability ) Amortization of debt discountand OID recognized as interest (Gain)/loss on settlement of debt ) ) Changes in Assets and Liabilities (Increase) Decrease in: Accounts receivable ) - Inventory ) - Prepaid expenses Cost in excess of billings ) - Other assets - Increase (Decrease) in: Accounts payable Accrued expenses ) Billings in excess of cost - Other liabilities ) - NET CASH PROVIDED (USED) IN OPERATING ACTIVITIES ) NET CASH FLOWS USED IN INVESTING ACTIVITIES: Cash paid for acquisition ) Purchase of property and equipment ) - Expenditures for intangible assets - ) NET CASH USED IN INVESTING ACTIVITIES ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Cash received from subsidiary Proceeds from convertible promissory note Proceeds from issuance of common stock and subscription payable - NET CASH PROVIDED BY FINANCING ACTIVITIES NET INCREASE IN CASH AND CASH EQUIVALENTS CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS, END OF PERIOD $ $ SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION Interest paid $ - $ - Income taxes $ - $ - SUPPLEMENTAL DISCLOSURES OF NON-CASH TRANSACTIONS Convertible promissory notes issued for acquisition $ $ - Issuance of common stock upon conversion of debt at fair value $ $ - Issuance of common stock upon a cashless conversion of services $ $ - Issuance of common stock upon a cashless conversion of warrants $ $ - Issuance of common stock upon conversion of restricted stock options $ $ - The accompanying notes are an integral part of these consolidated financial statements. 4 Table of Contents SOLAR3D, INC. AND SUBSIDIARY CONDENSED NOTES TO FINANCIAL STATEMENTS-UNAUDITED JUNE 30, 2014 1. BASIS OF PRESENTATION The accompanying unaudited financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information and with the instructions to Form 10-Q and Rule 10-01 of Regulation S-X.Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. In the opinion of management, all normal recurring adjustments considered necessary for a fair presentation have been included.Operating results for the six months ended June 30, 2014 are not necessarily indicative of the results that may be expected for the year ending December 31, 2014. For further information refer to the consolidated financial statements and footnotes thereto included in the Company's Form 10-K for the year ended December 31, 2013. The accompanying financial statements have been prepared on a going concern basis of accounting, which contemplates continuity of operations, realization of assets and liabilities and commitments in the normal course of business.The accompanying financial statements do not reflect any adjustments that might result if the Company is unable to continue as a going concern.The Company does not generate significant revenue, and has negative cash flows from operations, which raise substantial doubt about the Company’s ability to continue as a going concern.The ability of the Company to continue as a going concern and appropriateness of using the going concern basis is dependent upon, among other things, an additional cash infusion. Management believes the existing shareholders and potential prospective new investors will provide the additional cash needed to meet the Company’s obligations as they become due, and will allow the development of its core of business. 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES This summary of significant accounting policies of Solar3D, Inc. is presented to assist in understanding the Company’s financial statements. The financial statements and notes are representations of the Company’s management, which is responsible for their integrity and objectivity. These accounting policies conform to accounting principles generally accepted in the United States of America and have been consistently applied in the preparation of the financial statements. Development Stage Activities and Operations The Company acquired Solar United Networks, and planned operations have started. The Company has significant revenues, thereby eliminating the development stage as of December 31, 2013. Cash and Cash Equivalent The Company considers all highly liquid investments with an original maturity of three months or less to be cash equivalents. Stock-Based Compensation Share based payments applies to transactions in which an entity exchanges its equity instruments for goods or services, and also applies to liabilities an entity may incur for goods or services that are to follow a fair value of those equity instruments. We will be required to follow a fair value approach using an option-pricing model, such as the Black-Scholes option valuation model, at the date of a stock option grant. The deferred compensation calculated under the fair value method would then be amortized over the respective vesting period of the stock option. The adoption of share based compensation has no material impact on our results of operations. Income (Loss) per Share Calculations Income (Loss) per Share dictates the calculation of basic earnings per share and diluted earnings per share. Basic earnings per share are computed by dividing income available to common shareholders by the weighted-average number of common shares available. Diluted earnings per share is computed similar to basic earnings per share except that the denominator is increased to include the number of additional common shares that would have been outstanding if the potential common shares had been issued and if the additional common shares were dilutive. The shares for employee options, warrants and convertible notes were used in the calculation of the diluted incomeper share. Revenue Recognition We recognize revenue on construction contracts using the percentage-of-completion method of accounting based on the proportion of costs incurred on the contract to total estimated contract costs, except that material estimated losses which become apparent prior to completion are provided for in their entirety. Claims for additional contract compensation due the Company are not reflected in the accounts until the year in which such claims are allowed. Direct contract costs included all direct labor and labor burden, materials, subcontractors, and other direct costs. Selling, general, and administrative costs are charged to expense as incurred. The asset, “Costs and estimated earnings in excess of billings”, represents revenues recognized in excess of amounts billed on contracts in progress. The liability, “Billings in excess of costs and estimated earnings”, represents billings in excess of revenues recognized on contracts in progress. 5 Table of Contents SOLAR3D, INC. AND SUBSIDIARY CONDENSED NOTES TO FINANCIAL STATEMENTS-UNAUDITED JUNE 30, 2014 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) Contracts Receivable The Company performs ongoing credit evaluation of its customers. Management closely monitors outstanding receivables based on factors surrounding the credit risk of specific customers, historical trends, and other information, and records bad debts using the direct write-off-method. Generally accepted accounting principles require the allowance method to be used to reflect bad debts. However, the effect of the use of the direct write-off-method is not materially different from the results that would have been obtained had the allowance method been followed. Fair Value of Financial Instruments Disclosures about fair value of financial instruments, requires disclosure of the fair value information, whether or not recognized in the balance sheet, where it is practicable to estimate that value. As of June 30, 2014, the amounts reported for cash, accrued interest and other expenses, and notes payable approximate the fair value because of their short maturities. We adopted ASC Topic 820 (originally issued as SFAS 157, “Fair Value Measurements”) as of January 1, 2008 for financial instruments measured as fair value on a recurring basis. ASC Topic 820 defines fair value, established a framework for measuring fair value in accordance with accounting principles generally accepted in the United States and expands disclosures about fair value measurements. Fair value is defined as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. ASC Topic 820 established a three-tier fair value hierarchy which prioritizes the inputs used in measuring fair value. The hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (level 1measurements) and the lowest priority to unobservable inputs (level 3 measurements). These tiers include: · Level 1, defined as observable inputs such as quoted prices for identical instruments in active markets; · Level 2, defined as inputs other than quoted prices in active markets that are either directly or indirectly observable such as quoted prices for similar instruments in active markets or quoted prices for identical or similar instruments in markets that are not active; and · Level 3, defined as unobservable inputs in which little or no market data exists, therefore requiring an entity to develop its own assumptions, such as valuations derived from valuation techniques in which one or more significant inputs or significant value drivers are unobservable. We measure certain financial instruments at fair value on a recurring basis. Assets and liabilities measured at fair value on a recurring basis are as follows at June 30, 2014: Total (Level 1) (Level 2) (Level 3) Assets $ - $ - $ - $ - Total assets measured at fair value $ - $ - $ - $ - Liabilities Derivative liability - - Convertible promissory notes - - Total liabilities measured at fair value $ $ - $ - $ Recently adopted pronouncements Management reviewed accounting pronouncements issued during the six months ended June 30, 2014, and no pronouncements were adopted. 3. CAPITAL STOCK During the six months ended June 30, 2014, the Company issued 85,440,153 shares of common stock at prices per share ranging from $0.02 to $0.10 for conversion of principal for convertible promissory notes in the amount of $1,247,417, plus accrued interest payable of $48,929. During the six months ended June 30, 2014, the Company issued 4,000,000 shares of common stock through a cashless exercise at fair value per share of $0.05 in conversion of restricted common stock for services. During the six months ended June 30, 2014, the Company issued 227,979 shares of common stock at fair value for a cashless exercise of 277,780 stock options for services. During the six months ended June 30, 2014, the Company issued 1,617,647 shares of common stock at fair value for a cashless exercise of 2,000,000 common stock purchase warrants. 6 Table of Contents SOLAR3D, INC. AND SUBSIDIARY CONDENSED NOTES TO FINANCIAL STATEMENTS-UNAUDITED JUNE 30, 2014 4. OPTIONS AND WARRANTS Options As of June 30, 2014, the Company has 24,722,220 non-qualified stock options outstanding to purchase 24,722,220 shares of common stock, per the terms set forth in the option agreements. Notwithstanding any other provisions of the option agreements, each option expires on the date specified in the applicable option agreement, which date shall not be later than the seventh (7th) anniversary from the grant date of the option.The stock options vest at various times, and are exercisable for a period of seven years from the date of grant atexercise prices ranging from $0.01 to $0.05 per share, the market value of the Company’s common stock on the date of grant. The Company determined the fair market value of these options by using the Black Scholes option valuation model. A summary of the Company’s stock option activity and related information follows: 6/30/2014 Weighted Number average of exercise Options price Outstanding, beginning January 31, 2014 $ Granted - - Exercised ) Expired - - Outstanding, end of March 31, 2014 $ Exercisable at the end of June 30, 2014 $ Weighted average fair value ofoptions granted during the period $ - Restricted Stock During the year ended December 31, 2013, the Company entered into a Restricted Stock Grant Agreement (“the RSGA”) with its Chief Executive Officer, James B. Nelson, to create management incentives to improve the economic performance of the Company and to increase its value and stock price. All shares issuable under the RSGA are performance based shares. The RSGA provides for the issuance of up to 20,000,000 shares of the Company’s common stock to the CEO provided certain milestones are met in certain stages. As of June 30, 2014, the first stage was met, when the Company’s market capitalization exceeded $10,000,000. The Company issued 4,000,000 shares of common stock to the CEO, which was exercised through a cashless exercise at fair value of $188,000 during the six months ended June 30, 2014. The two remaining milestones are as follows: 1.) If the Company’s consolidated gross revenue, calculated in accordance with GAAP, equals or exceeds $10,000,000 for the trailing twelve month period, the Company will issue 6,000,000 shares of common stock; 2.) If the Company’s consolidated net profit, calculated in accordance to GAAP, equals or exceeds $2,000,000 for the trailing twelve month period, the Company will issue 10,000,000 shares of the Company’s common stock. Based on the probability that the Company will reach the $10,000,000 in gross revenue, the Company recognized $360,500 in stock compensation expense for the six months ended June 30, 2014. As the performance goals are achieved, the shares shall become eligible for vesting and issuance. The total stock-based compensation expense recognized in the statement of operations during the six months ended June 30, 2014 and 2013, was $411,444 and $294,785. Warrants During the six months ended June 30, 2014, no warrants were granted. On June 19, 2014, the Company issued 1,617,647 shares of common stock for a cashless exercise of 2,000,000 common stock purchase warrants. As of June 30, 2014, the Company had a total of 1,000,000 common stock purchase warrants outstanding. 5.CONVERTIBLE PROMISSORY NOTES As of June 30, 2014, the Company had the following securities purchase agreements: The Company entered into a securities purchase agreement, providing for the sale of a 10% convertible note in the aggregate principal amount of $335,000, with an original issue discount of $35,000 on October 24, 2012. Advances will be paid in amounts at the lender’s discretion. There was $55,833 outstanding on the note, plus accrued interest of $1,396 as of December 31, 2013. During the six months ended June 30, 2014, the lender converted in full the principal in the amount of $50,000, original issued discount of $5,433, plus accrued interest of $2,792 for 2,441,906 shares of common stock. During the six months ended June 30, 2014, the debt discount was amortized and recorded as interest expense in the amount of $28,541. The Company entered into a securities purchase agreement providing for the sale of a 10% convertible promissory note in the principal amount of up to $100,000 on November 13, 2012. Advances were paid in amounts at the lender’s discretion. The Company received advances for an aggregate sum of $100,000, and had a remaining balance of $65,000 as of December 31, 2013.The remaining principal of $65,000 and accrued interest of $7,307 was converted into 7,230,658 shares of common stock of the Company during the six months ended June 30, 2014. The Company recorded amortization of debt discount, which was recognized as interest expense in the amount of $1,233 at June 30, 2014. 7 Table of Contents SOLAR3D, INC. AND SUBSIDIARY CONDENSED NOTES TO FINANCIAL STATEMENTS-UNAUDITED JUNE 30, 2014 5.CONVERTIBLE PROMISSORY NOTES (Continued) The Company exchanged various notes on December 26, 2012, with an aggregate principal of $118,584. On February 13, 2014, the lender converted the note, plus accrued interest of $13,450 into 8,518,345 shares of common stock of the Company. The Company entered into a securities purchase agreement providing for the sale of a 10% convertible promissory note in the principal amount of up to $100,000 on February 19, 2013. The Company received an aggregate of $84,000 in advances on the note during the year ended December 31, 2013. On March 6, 2014, the lender converted the note in full for 5,924,454 shares of common stock of the Company for principal in the amount of $84,000, plus accrued interest of $7,829. On March 1, 2013, the Company entered into a securities purchase agreement providing for the sale of a 5% convertible promissory note in the aggregate principal amount of $8,000, for consideration of $8,000. The note is convertible into shares of common stock of the Company at a price equal to a variable conversion price equal to the lesser of $0.02 per share or the lowest closing price after the effective date. The note matures two (2) years from the effective date of the advance. The Company recorded debt discount of $7,626 related to the conversion feature of the notes, along with derivative liabilities at inception. During the six months ended June 30, 2014, debt discount was amortized, and recorded as interest expense in the amount of $1,891. On May 30, 2013, the Company entered into a securities purchase agreement providing for the sale of a 10% convertible promissory note in the principal amount of $100,000. Upon execution of the note, the Company received an initial advance of $20,000. The advance amounts received are at the lender’s discretion.The Company received additional advances for a sum of $73,000 on various dates. On April 16, 2014, the Company issued 5,233,530 shares of common stock for principal in the amount of $63,000, plus interest for $5,036. As of June 30, 2014, the aggregate principal amount outstanding is $30,000. The note is convertible into shares of common stock of the Company at a price equal to a variable conversion price equal to the lesser of $0.013 per share or fifty percent (50%) of the lowest trading price after the effective date. The note matured six (6) months from the effective date of each advances. On July 9, 2014, the lender extended the remaining balance of the Note to November 19, 2014. The Company recorded amortization of debt discount, which was recognized as interest expense in the amount of $12,472 during the six months ended June 30, 2014. On August 1, 2013, the Company entered into a securities purchase agreement providing for the sale of an 8% convertible promissory note in the aggregate principal amount of $42,500, for consideration of $42,500. The note was converted in full during the month of February 2014 into 821,886 shares of common stock of the Company for principal of $42,500, plus accrued interest of $1,700. The Company recorded amortization of debt discount, which was recognized as interest expense in the amount of $18,662 during the six months ended June 30, 2014. On August 28, 2013, the Company entered into a securities purchase agreement providing for the sale of a 10% convertible promissory note in the principal amount of up to $100,000. Upon execution of the note, the Company received an initial advance of $20,000. The note was converted on March 21, 2014 into 2,968,937 shares of common stock of the Company for principal of $20,000, plus accrued interest of $1,079. The Company recorded amortization of debt discount, which was recognized as interest expense in the amount of $6,111 during the six months ended June 30, 2014. On August 30, 2013, the Company entered into a securities purchase agreement providing for the sale of a 10% convertible promissory note in the principal amount of up to $100,000. Upon execution of the note, the Company received an initial advance of $20,000. The note was converted on February 26, 2014 into 1,615,384 shares of common stock of the Company for principal of $20,000, plus accrued interest of $1,000. The Company recorded amortization of debt discount, which was recognized as interest expense in the amount of $6,333 during the six months ended June 30, 2014. On September 9, 2013, the Company entered into a securities purchase agreement providing for the sale of a 10% convertible promissory note in the principal amount of up to $100,000. Upon execution of the note, the Company received an initial advance of $20,000. The note was converted on March 9, 2014 into 2,957,361 shares of common stock of the Company for principal of $20,000, plus accrued interest of $997. The Company recorded amortization of debt discount, which was recognized as interest expense in the amount of $7,444 during the six months ended June 30, 2014. On September 19, 2013, the Company entered into a securities purchase agreement providing for the sale of a 10% convertible promissory note in the principal amount of up to $100,000. Upon execution of the note, the Company received an initial advance of $20,000. The note was converted on March 19, 2014 into 2,957,746 shares of common stock of the Company for principal of $20,000, plus accrued interest of $1,000. The Company recorded amortization of debt discount, which was recognized as interest expense in the amount of $8,556 during the six months ended June 30, 2014. On September 24, 2013, the Company entered into a securities purchase agreement providing for the sale of a 10% convertible promissory note in the principal amount of up to $100,000. Upon execution of the note, the Company received an initial advance of $67,000. On October 10, 2013, the lender advanced an additional $14,000 for a total aggregate of $81,000. The advances received were at the lender’s discretion.On May 29, 2014, the note was converted in full into 6,649,104 shares of common stock for the principal of $81,000, plus interest of $5,438.The Company recorded amortization of debt discount, which was recognized as interest expense in the amount of $38,144 during the six months ended June 30, 2014. 8 Table of Contents SOLAR3D, INC. AND SUBSIDIARY CONDENSED NOTES TO FINANCIAL STATEMENTS-UNAUDITED JUNE 30, 2014 5.CONVERTIBLE PROMISSORY NOTES (Continued) On October 8, 2013, the Company entered into a securities purchase agreement providing for the sale of an 8% convertible promissory note in the aggregate principal amount of $32,500, for consideration of $32,500. During the month of April 2014, the note was converted into 1,025,216 shares of common stock for principal in the amount of $32,500, plus interest of $1,300. The Company recorded amortization of debt discount, which was recognized as interest expense in the amount of $23,249 during the six months ended June 30, 2014. On November 19, 2013, the Company entered into a securities purchase agreement providing for the sale of a 10% convertible promissory note in the principal amount of up to $100,000. Upon execution of the note, the Company received an initial advance of $44,000. The Company received additional advances in the aggregate amount of $40,000, for a total aggregate of $84,000 as of June 30, 2014. The advance amounts received were at the lender’s discretion. The note is convertible into shares of common stock of the Company at a price equal to a variable conversion price equal to the lesser of $0.013 per share, or fifty percent (50%) of the lowest trading price after the effective date. The note matured six (6) months from the effective date of each advance with respect to each advance. On July 9, 2014, the notes were extended to November 19, 2014. The Company recorded amortization of debt discount, which was recognized as interest expense in the amount of $71,555 during the six months ended June 30, 2014. On January 29, 2014, the Company entered into a securities purchase agreement providing for the sale of a 10% convertible promissory note in the principal amount of up to $100,000. Upon execution of the note, the Company received an initial advance of $90,000. The note is convertible into shares of common stock of the Company at a price equal to a variable conversion price equal to the lesser of $0.013 per share, or fifty percent (50%) of the lowest trading price after the effective date. The note matures nine (9) months from the effective date of the advance. The Company recorded amortization of debt discount, which was recognized as interest expense in the amount of $50,667 during the six months ended June 30, 2014. On January 31, 2014, the Company entered into a securities purchase agreement providing for the sale of a 10% convertible promissory note in the principal amount of up to $500,000, for consideration of $500,000. The proceeds were restricted and were used for the purchase of Solar United Network, Inc. The note is convertible into shares of common stock of the Company at a price equal to a variable conversion price equal to the lesser of $0.05 per share, or fifty percent (50%) of the lowest trading price after the effective date. Also, if the Company issues any common stock resulting from conversion of another security, whether issued and outstanding before or after the effective date, at a net effective price per share below the conversion price issued to the lender, the price shall be adjusted to the lower conversion price. The note matures nine (9) months from the effective date of the note. The Company recorded amortization of debt discount, which was recognized as interest expense in the amount of $277,778 during the six months ended June 30, 2014. On January 31, 2014, the Company entered into a securities purchase agreement providing for the sale of a 10% convertible promissory note in the principal amount of up to $750,000, for consideration of $750,000. The proceeds were restricted and were used for the purchase of Solar United Network, Inc. The note is convertible into shares of common stock of the Company at a price equal to a variable conversion price equal to the lesser of $0.05 per share, or fifty percent (50%) of the lowest trading price after the effective date. Also, if the Company issues any common stock resulting from conversion of another security, whether issued and outstanding before or after the effective date, at a net effective price per share below the conversion price issued to the lender, the price shall be adjusted to the lower conversion price. The note matures nine (9) months from the effective date of the note. The Company recorded amortization of debt discount, which was recognized as interest expense in the amount of $416,667 during the six months ended June 30, 2014. On February 11, 2014, the Company entered into a securities purchase agreement providing for the sale of a 10% convertible promissory note in the principal amount of up to $100,000. Upon execution of the note, the Company received an initial advance of $20,000. In February and March, the Company received additional advances in an aggregate amount of $80,000 for an aggregate total of $100,000. The note is convertible into shares of common stock of the Company at a price equal to a variable conversion price equal to the lesser of $0.05 per share, or fifty percent (50%) of the lowest trading price after the effective date. Also, if the Company issues any common stock resulting from conversion of another security, whether issued and outstanding before or after the effective date, at a net effective price per share below the conversion price issued to the lender, the price shall be adjusted to the lower conversion price. The note matures nine (9) months from the effective date of each advance with respect to each advance. At the sole discretion of the lender, the lender may modify the maturity date to be twelve (12) months form the effective date. The Company recorded amortization of debt discount, which was recognized as interest expense in the amount of $42,037 during the six months ended June 30, 2014. We evaluated the financing transactions in accordance with ASC Topic 815, Derivatives and Hedging, and determined that the conversion feature of the convertible promissory note was not afforded the exemption for conventional convertible instruments due to its variable conversion rate. The note has no explicit limit on the number of shares issuable so they did not meet the conditions set forth in current accounting standards for equity classification.The Company elected to recognize the note under paragraph 815-15-25-4, whereby, there would be a separation into a host contract and derivative instrument. The Company elected to initially and subsequently measure the note in its entirety at fair value, with changes in fair value recognized in earnings. The derivative liability is adjusted periodically according to the stock price fluctuations. At the time of conversion, any remaining derivative liability will be charged to additional paid-in capital. 9 Table of Contents SOLAR3D, INC. AND SUBSIDIARY CONDENSED NOTES TO FINANCIAL STATEMENTS-UNAUDITED JUNE 30, 2014 5.CONVERTIBLE PROMISSORY NOTES (Continued) For purpose of determining the fair market value of the derivative liability, the Company used Black Scholes option valuation model. The significant assumptions used in the Black Scholes valuation of the derivative are as follows: Stock price on the valuation dates $
